Case 1:18-cr-00509-GBD Document 512 Filed 01/26/20 Page 1of1

 

 

ARNOLD J. LEVINE
ATTORNEY-AT-LAW USDC SDNY
DX < MENT

120-46 QUEENS BOULEVARD ELECTRONIC
KEW GARDENS, N.Y. 11415) ogy ALLY FILED
Telephone: (917) 951-9626 ees

- ee a anmunenncehanamcasaenaemenebetenaninie
Facsimile: (866) 611-5708 i DATE FILED: JAN 2 8 2020

E-mail: NYCcrimlaw@aol.com

 

 

 

 

January 26, 2020

SO ORDERED
VIA ECF

The Honorable George B. Daniels JAN 2 8 Z0z0
United States District Court

Southern District of New York

500 Pearl Street AA
New York, N.Y. 10007 “aay

The January 30, 2020

sentencing is adjourned to

h 19, 2020 0:00 a.m. ,
CALLAY LE, | . LIK!
. GZORGE B. DANIELS >

Re: U.S. v. Gocha Paposhvili, 18 Cr. 509 (GBD)

 
  

 

Judge Daniels:

I am attorney of record for the Gocha Paposhvili, the defendant in the above-referenced
matter. Mr. Paposhvili is scheduled to be sentenced before Your Honor on Thursday, January
30, 2020. I was recently engaged in a state murder trial in the case of People v. Rysheim Smith
fro two months, ending in mid January. Thus, I have not had time to meet with my client and
complete my sentencing submission. I respectfully request that Mr. Paposhvili’s sentencing be
adjourned to a date in late February 2020. Counsel for the Government, AUSA Matthew
Hellman, has advised me that the Government has no objection to this request.

 

Respectfully,

/s/ Arnold J, Levine
Arnold J. Levine
Attorney for Gocha Paposhvilli

 
